Title: From John Adams to the President of Congress, 14 December 1781
From: Adams, John
To: Hanson, John,President of Congress



Amsterdam Decr. 14th 1781
Sir

The first public Body, which has proposed a Connection with the United States, is the quarter of Oostergo, in the Province of Friesland. The Proposition is in these words:
“Every impartial Patriot has a long time percieved, that in the direction of affairs relative to this War with England, there has been manifested an inconcievable Lukewarmness and Sloth: but they discover themselves still more, at this moment, by the little Inclination which in general the Regencies of the Belgic Provinces testify to commence a Treaty of Commerce and Friendship with the new Republick of the thirteen United States of North America; and to contract Engagements, at least during the Continuance of this common War, with the Crowns of France and Spain. Nevertheless, the Necessity of those measures appears clearly, since, according to our Judgments, nothing was more natural, nor more conformable to sound Policy, founded upon the Laws of Nature the most precise, than that this Republick, immediately after the formal declaration of War by the English (not being yet able to do any thing by military Exploits, not being in a state of defence sufficiently respectable to dare, at Sea, to oppose one Fleet or Squadron to our perfidious Enemy) should have commenced by acknowledging by a public Declaration, the Independence of North America. This would have been from that time, the greatest step to the humiliation of England, and our own Re-establishment, and by this measure, the Republick would have proved her firm Resolution to act with Vigor. Every one of our Inhabitants, all Europe who have their Eyes fixed upon Us, the whole World, expected, with just Reason, this Measure from the Republick. It is true that before the formal Declaration of War by England, one might perhaps have alledged some plausible Reasons, to justify in some degree the backwardness in this great and interesting Affair. But, as at present Great Britain is no longer our secret but declared Enemy, which dissolves all the Connections between the two Nations; and as it is the duty not only of all the Regencies, but also of all the Citizens of this Republick, to reduce, by all imaginable Annoyances, this Enemy so unjust to Reason, and to force him, if possible, to conclude an honorable Peace; why should We hesitate any longer to strike, by this Measure so reasonable, the most sensible blow to the common Enemy? Will not this delay occa­sion a Suspicion, that We prefer the Interest of our Enemy, to that of our Country? North America, so sensibly offended by the refusal of her offer; France and Spain, in the midst of a War supported with Activity, must they not regard Us as the secret friends and favourers of their and our common Enemy? Have they not Reason to conclude from it, that our Inaction ought to be less attributed to our Weakness, than to our Affection for England? Will not this opinion destroy all Confidence in our Nation heretofor so renowned in this Respect? And our Allies, at this time natural, must they not imagine, that it is better to have in Us declared Enemies, than pretended Friends; and shall We not be involved in a ruinous War, which We might have rendered advantageous, if it had been well directed? While, on the other hand, it is evident, that by a new Connection with the States of North America, by Engagements at least during this War with France and Spain, We shall obtain not only the Confidence of these formidable Powers, instead of their Distrust, but by this means We shall moreover place our Colonies in safety against every Insult: We shall have a well grounded hope of recovering, with the aid of the allied Powers, our lost possessions, if the English should make themselves Masters of them, and our Commerce, at present neglected, and so shamefully pillaged, would reassume a new Vigor; considering that in such Case, as it is manifestly proved by solid Reasons, this Republick would derive from this Commerce the most signal Advantages. But, since our Interest excites Us forcibly to act in concert with the Enemies of our Enemy; since the thirteen United States of North America invite Us to it long ago; since France appears inclined to concert her military Operations with ours, altho’ this Power has infinitely less Interest to ally itself with Us, whose Weakness manifests itself in so palpable a manner, than We are to form an Alliance the most respectable in the Universe: it is indubitably the Duty of every Regency to promote it with all its Forces, and with all the Celerity imaginable. To this effect, We have thought it our Duty to lay it before your Noble Mightinesses, in the firm persuasion, that the Zeal of your Noble Mightinesses will be as earnest as ours, to concur to the accomplishment of this point, which is for Us of the greatest Importance; that consequently your Noble Mightinesses will not delay to co-operate with Us, that upon this important Object there be made to their High Mightinesses a Proposition so vigorous, that it may have the desired success: and that this affair, of an Importance beyond all Expression for our common Country, may be resolved and de­cided by unanimous suffrages, and in preference to every particular Interest.”
Mr. Vander Capellen de Marsh was the first Individual, who ventured to propose in public a Treaty with the United States, and the Quarter of Oostergo the first public Body: this indeed is but a part of one branch of the Sovereignty. But these Motions will be honored by Posterity. The whole Republic must follow. It is necessitated to it by a Mechanism, as certain as Clock Work: but its Operations are and will be studiously and zealously slow. It will be a long time before the Measure can be compleated.

I have the honor to be, with the greatest Respect, Sir, your most obedient and most humble Servant.
John Adams

